Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, STR loci, and ATP synthase in the reply filed on 05/18/2022 is acknowledged.  The traversal is on the ground(s) that Bellis only uses one gene to look at fragment sizes between animal species and discriminates all animal species.  The response asser4ts that the present application human DNA genetic markers are selected from human-derived samples and nuclear genes on the chromosomes are selected for non-human species.  The response asserts that Bellis fails to teach or suggest that two different genes can be used simultaneously in one reaction for identification of multiple non-human species and various individual identification sties for a human derived sample.  The response asserts that because Bellis teaches a single gene for all animals species that Bellis does not teach the special technical feature of primers specific for human DNA genetic markers and primers specific for nuclear genes on the chromosomes of non-human species.  The response asserts that the common technical feature shared by the two groups does not make a contribution over the prior art.  This is not found persuasive because Bellis does teach the common technical feature which is primers for human genetic markers and primers specific for nuclear genes on the chromosomes of non-human species.  While applicant argues the limitations of the method as the common technical feature, the special technical feature between group I and group II, are nucleic acids, the nucleic acids which are taught by Bellis, specifically the primers taught by Bellis comprise primers for human genetic detection and primers for identifying non-human species, including nuclear genes, TP53.  For these reasons, Bellis teaches the special technical feature that joins the groups. Additionally, Kanthaswamy (2012), teaches primers for human genetic loci and nuclear genes for non-human species. As such the restriction is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites wherein the nuclear genes on the chromosomes of non-human species comprise all the genes that are present on chromosomes of all the species to be identified but are somewhat different in their sequences.   This limitation is unclear and renders the claims indefinite.  It is unclear if the claim is requiring all the genes on each chromosome of all the species are identified or if the claims, when read in context of the specification requires one gene on a chromosome of species is identified by different in their sequence.  The specification does not teach primers for every single nuclear gene on every single chromosome of every species to be identified, which what it appears this claim is requiring.  Therefore, it is unclear if the claim is requiring one gene present on one chromosome in multiple different species or all of the genes on all the chromosomes in multiple different species are to be identified.  Further it is unclear how all of the genes on all the chromosomes in multiple different species are to be identified but somewhat different in their sequences.  The metes and bonds of the claim are indefinite and one of skill in the art would not be apprise of infringing on the claimed method. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 depends from claim 18-19.  Claim 20 requires the housekeeping gene to be ATP5B gene.  Claims 19 requires the housekeeping genes to comprise ATP synthase whereas claim 18 requires the nuclear genes are housekeeping genes.  While housekeeping genes can be nuclear genes, ATP synthase and ATP5B gene are not nuclear genes but mitochondrial genes and therefore do not further limit nuclear gene and do not further limit the claims. See UniPRotKB- P06576 (ATPB_Human). 
Claim 22 depends from claim 21.  Claim 21 depends from claim 15.  Claim 15 requires human genetic DNA markers include 22 human STR lock and Amel.  Claim 21 further limits claim 15 and recites primers with the following sequences, however the primers listed in claim 21 and claim 22 comprise additional primers for genes that are not recited in claim 15.  Specifically claim 21 recites Pig ATP5B, SEQ ID NO 11-12, Duck ATP5B, SEQ ID NO 13-14, Goose ATP5B: 25-26, Chicken ATP5B, none of which are recited in claim 15.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanthaswamy (Forensic Science International: Genetics 6 (2012): 290-295).
Kanthaswamy teaches a fluorogenic triplex assay which employs primers and probes that target human TH01 locus (DNA genetic markers) and dog and cat Melanocortin 1 Receptor (nuclear genes)  in a species-specific manner.  Kanthaswamy teaches obtaining biological samples to be detected (see DNA standards and samples).  Kanthaswamy teaches adding genomic DNA to PCR amplification with PCR mix that comprises human TH01 primers, MC1R canine and feline primers and probe set (see 2.3).  Kanthaswamy teaches multiplex (triplex) PCR amplification followed by detecting PCR amplification by real-time PCR (claim 12-13, fluorescent assay sequence analysis).  Kantaswamy teaches human DNA genetic marker include TH01 (STR region) (claim 14). Kantaswamy teaches combining human, dog, cat DNA with pig, chicken, goose, and duck) (see 2.4.4) (claim 16).  It is noted that the claims do not require different human genetic markers as such the teaching of TH01 and different concentrations of primers encompassed more than one copy of TH01, which is encompassed by human genetic markers recited within claim 11. 
With regard to claim 17, the claim has been interpreted to include multiple copies of the same gene for each of the species to be identified.  Kantatswamy teaches cat and dog primers for the same gene, MC1R for identification of cat and dog.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanthaswamy et al. (Forensic Science International: Genetics 6 (2012) 290-295) in view of Zhang et al. (Forensic Science International: Genetics 17 (2015) 61-69). 
Kanthaswamy teaches a fluorogenic triplex assay which employs primers and probes that target human TH01 locus (DNA genetic markers) and dog and cat Melanocortin 1 Receptor (nuclear genes)  in a species-specific manner.  Kanthaswamy teaches obtaining biological samples to be detected (see DNA standards and samples).  Kanthaswamy teaches adding genomic DNA to PCR amplification with PCR mix that comprises human TH01 primers, MC1R canine and feline primers and probe set (see 2.3).  Kanthaswamy teaches multiplex (triplex) PCR amplification followed by detecting PCR amplification by real-time PCR.  Kantaswamy teaches human DNA genetic marker include TH01 (STR region). Kantaswamy teaches combining human, dog, cat DNA with pig, chicken, goose, and duck) (see 2.4.4).  Kantaswamy teaches the sassy is highly sensitive, reliable, and robust method for identifying and quantifying mixed species. Kantaswamy does not teach detecting additional human genetic markers. 
However the use of additional genetic markers including a STR 25plex system with DYS391 and AMEL was known in the art.  Zhang teaches the absence of data for some STRs could result in insufficient probability of identity limiting the success.  Zhang teaches a 25plex STR typing system which comprises a multiplex typing system to amplify amel, D3S1358, TH01, D21S11, D18S51,Penta E, D12S391, D6S1043, D2S1656, D5S818, D13S317, D7S820, D19S433, CSF1PO, Penta D, vWA, D8S1179, TPOX, FGA, D2S441, D16S539, and DYS391 (see pg. 62, 1st column). Zhang teaches co-amplification in a single PCR reaction system within 1 hr. making the system suitable for fast detection. Zhang teaches the system can obtain genetic profiles that can be compared with all the main international DNA databases.  Zhang teaches the system is robust, accurate, specific and sensitive tool.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the assay of Kantaswamy so as to include additional human genetic markers, the markers taught by Zhang to provide a more complete genetic profile that allows for a robust, accurate, specific and sensitive tool.  The skilled artisan would have had a reasonable expectation of success that the 25plex primers and analysis of the 25plex markers could be used in the assay of Kantaswamy because both Kantaswamy and Zhang teach amplification of human genetic markers for human species identification including, TH01 and Zhang teaches the 25plex marker assay allows for identity of genetic profiles that can be compared against all international DNA databases.  
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanthaswamy et al. (Forensic Science International: Genetics 6 (2012) 290-295) in view of Solt et al. (NIJ grant number 2008-DN-BX-K288, pp. 1-59) and Koppel (Eur Food Res Technol 2009 230:125-133).
Kanthaswamy teaches a fluorogenic triplex assay which employs primers and probes that target human TH01 locus (DNA genetic markers) and dog and cat Melanocortin 1 Receptor (nuclear genes)  in a species-specific manner.  Kanthaswamy teaches obtaining biological samples to be detected (see DNA standards and samples).  Kanthaswamy teaches adding genomic DNA to PCR amplification with PCR mix that comprises human TH01 primers, MC1R canine and feline primers and probe set (see 2.3).  Kanthaswamy teaches multiplex (triplex) PCR amplification followed by detecting PCR amplification by real-time PCR.  Kantaswamy teaches human DNA genetic marker include TH01 (STR region). Kantaswamy teaches combining human, dog, cat DNA with pig, chicken, goose, and duck) (see 2.4.4).  Kantaswamy teaches the sassy is highly sensitive, reliable, and robust method for identifying and quantifying mixed species. Kantaswamy does not non-human species comprising housekeeping genes. 
However using housekeeping genes for non-human species identification, Solt teaches a method to accurately detect and quantify target DNA in mixed species sample which may be overwhelmed by non-target DNA. Solt teaches combining DNA based taxon identification with a nuclear marker for DNA quantification into a sample and quick duplex SNP TaqMan assay. Solt teaches target regions within species genomes for species-specific primers and probes. Solt teaches two triplexes targeting human-dog-cat and poultry species (duck, chicken, and turkey) were designed.  Solt further teaches multiplex assay uses spec-es specific probes and primers to target nuclear lock in common livestock animal including MC1R or beta-actin in pig. Solt teaches the assay is capable of simultaneously detecting nuclear DNA templates from all five common livestock species.   Solt teaches ACTB genes have been used in studies and proven to be species specific.  Koppel teaches species identification of non-human species by using beta-actin-gene for Beef and Pork (housekeeping gene, comprises same gene). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the assay of Kantaswamy so as to include additional non-human species primers genes for identification as taught by Solt and Koppel, including ACTB gene to provide for additional analysis of non-human species including pig, beef, and pork and  allows for a robust and specific assay.  The skilled artisan would have had a reasonable expectation of success that primers for ACTB gene could be used in the assay of Kantaswamy because both Kantaswamy and Solt and Koppel teach species identification of human and non-human species.   
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/            Primary Examiner, Art Unit 1634